Citation Nr: 1035710	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 
1973.  The Veteran died in August 1999.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In February 2006, the appellant testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

In April 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to obtain 
additional evidence from St. Vincent's Medical Center, Shands 
Hospital, and a Naval Hospital in Jacksonville, Florida.  Those 
actions completed, the matter has properly been returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay and recognizes that this case was 
remanded in April 2006 for additional evidence, another remand is 
necessary to ensure that there is a complete record upon which to 
decide the appellant's claim so that she is afforded every 
possible consideration.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Importantly, it must be noted that Hupp was issued by the 
Veteran's Court well after the first RO decision and the Board 
remand. 

Here, the appellant was not notified of whether the Veteran had 
any service connected disabilities at the time of his death and 
was not informed of what evidence and information is required to 
substantiate a DIC claim based on a condition not yet service 
connected.

Accordingly, the case must be remanded to afford the Veteran 
appropriate VCAA notice.

The appellant has indicated, in her July 2003 notice of 
disagreement, that she believes the Veteran was exposed to Agent 
Orange during service.  Specifically, the appellant contends that 
the Veteran "was directly exposed to herbicides/Agent Orange 
chemicals by loading these chemicals to airplanes that carried 
and discharged them to lands in Vietnam."  

The Veteran's personnel records and DD 214 reveals that he was a 
Systems Organizational Maintenance Technician aboard the 
Intrepid, an aircraft carrier.

The law provides that certain presumptions are applicable to 
veterans who served in Vietnam during the Vietnam era.  For 
veterans who served in Vietnam between January 9, 1962, and May 
7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) establish a presumption of service 
connection for certain listed diseases that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases. If a 
veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309.  The diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with porphyria cutanea tarda, and acute subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The development of a claim based upon Agent Orange exposure is 
described in VA's Adjudication Manual, M21-1MR, including Part 
IV, Subpart ii, 2.C.10.k.  A memorandum dated May 1, 2009, with a 
subject line of "Joint Services Records Research Center 
Statement on Research Findings Regarding Navy and Coast Guard 
Ships During the Vietnam Era" states that "the JSRRC cannot 
document or verify that a shipboard veteran was exposed to 
tactical herbicides based on contact with aircraft that flew over 
Vietnam or equipment that was used in Vietnam."

Further, the Board must take judicial notice of the fact that 
herbicides were never used on aircraft carriers during the 
Vietnam War.  The small size of the planes used on aircraft 
carriers would make the spraying of herbicides in any quantity 
impossible.  Aircraft on aircraft carriers were never used to 
spray herbicides.  Therefore, further development of this point 
is not required. 

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be afforded VCAA 
notice that complies with the U.S. Court 
of Appeals for Veterans Claims' holding 
in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If any determination 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


